Citation Nr: 0903011	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  02-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
genitourinary tract cancer, to include the bladder.

2.  Entitlement to an initial increased evaluation for 
residuals of genitourinary tract cancer, including of the 
prostate, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran had active service from 1955 to 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

During the course of the current appeal, the RO increased the 
rating for the veteran's service-connected residuals of 
prostate cancer, from 0 percent.  Since the 10 percent now 
assigned is not the maximum, the issue remains on appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The veteran had been scheduled for a Travel Board hearing for 
September 2003; the file reflects that he failed to report.  
As noted in the Board's April 2004 remand decision, the 
record was then unclear as to whether a medical situation was 
involved, or under what other circumstances the failure to 
report had occurred.  However, the veteran has since 
indicated that he never received notice of such a hearing, 
and did not know that it had been scheduled.  He did not, 
however, specifically ask for another hearing; and although 
he complained that his representation had been inadequate, he 
did not change his current appointment of representative.  He 
has since been given the chance to resolve those questions.

The case was remanded by the Board in September 2005 for very 
specific development, carefully delineated therein.  It was 
again remanded by the Board in April 2007.

Thereafter the case was sent by the Board for an independent 
medical opinion from the Veterans Health Administration in 
October 2008, which is now of record, also dated in October 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

Extensive development has taken place in this case as noted 
above, including repeated remands.  Thus, it is particularly 
unfortunate that the Board has no choice but to remand the 
case again for acquisition of evidence that was received 
after the most recent evidence cited above.

Specifically, while the veteran's case was being analyzed 
subsequent to the April 2007 remand (e.g., the addendum to 
the prior opinion based on a 2006 VA examination, dated in 
March 2008), the veteran was apparently scheduled for a VA 
examination on one date in February but was inadvertently 
misinformed by VA as to the scheduled date, and he appeared 
at the VAMC on the day following the scheduled examination.  

As noted in written documents of record, the veteran 
immediately asked for, and was apparently granted, 
rescheduling of the examinetion, pursuant to instructions 
that followed from the RO to the AMC.  

A subsequent Supplemental Statement of the Case (SSOC) 
reflects that another VA examination was in fact undertaken 
on or about March 7, 2008.  That date, however, appears to 
have been merely the date of printing of the addendum to the 
expert opinion.  In any event, it is unclear when the 
examination was rescheduled and completed, and no report of 
such examination is of record.

The medical opinions now of record appear quite helpful and 
definitive at least with regard to issue #1, and the Board 
would certainly prefer to resolve both appellate issues 
expeditiously.  Nevertheless, if the veteran did have an 
examination in March 2008 or has since had one, as 
rescheduled, and since he has specifically asked that it be 
included in the Board's consideration, he is entitled to have 
that information of record before the Board finally addresses 
his claims.  

As an appellate body, the Board does not have the authority 
to pursue evidentiary development on our own, but must obtain 
it through the RO.  In order not to prejudice the veteran in 
any manner, the Board will defer action on issue #1 until 
that evidence has been acquired with particular emphasis on 
issue #2.

Furthermore, when, as in this case, the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As noted in prior Board actions, that still needs to 
be addressed. 

Finally, during the course of the current appeal, additional 
guidelines have recently been issued by the Court of Appeals 
for Veterans Claims with regard to increased rating cases and 
mandatory notice, in Vazquez-Flores v. Peake, 22 Vet. App. 
120 (2008).  The Court held, in pertinent part, that proper 
notice in a claim for increased rating should include 
notification regarding the need to submit, or have VA obtain, 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on the veteran's employment and 
daily life in the application of the relevant diagnostic 
code(s).  In this case, the veteran informed the VA examiner 
in 2006 that due to his problems with the multiple and 
overlapping genitourinary appliances, and problems such as 
emptying, etc., he was intending to retire from his job in 
that year, although it is unclear from the record whether he 
did so.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  And if there is any other data 
the veteran may have with regard to his 
working or the impact of his disability on 
his ability to work, he should submit it. 

2.  The entire report of any VA 
examination conducted in, or since, 
February 2008 at the VAMC in San Antonio 
should be obtained and added to the claims 
file.  

3.  Assure compliance with the provisions 
of the precedential decision of the Court 
in Vazques-Flores, discussed above. 

4.  The case should then be reviewed and 
the increased ratings considered under 
both schedular and extraschedular criteria 
and pursuant to all cited cases (e.g., 
Hart, Fenderson, Vazquez-Flores), and if 
the decision remains unsatisfactory, a 
comprehensive SSOC should be issued and 
the veteran and his representative 
provided a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review. 
The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

